Citation Nr: 1200626	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a right eye disability.


REPRESENTATION

Veteran represented by:  Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 to May 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

In August 2010, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran underwent corneal transplant of the right eye in December 2005.  

2.  Subsequent to the December 2005 surgery, the Veteran developed the additional disability of phthisis of the right eye.

3.  The additional disability of phthisis was the result of an event that was not reasonably foreseeable at the time of the December 2005 surgery performed by the VA.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for compensation under 38 U.S.C.A. § 1151 for additional disability of phthisis, right eye, as caused by VA hospitalization or surgical or medical treatment have been met.  38 U.S.C.A. §§ 1151 , 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.361 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2011).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a May 2007 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claim for compensation under 38 U.S.C.A. § 1151.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The relevant records have been obtained and associated with the claims file.  A VA examination and VHA opinion have been obtained.

In this case, VA provided the Veteran adequate notice and assistance with regard to this claim.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of this claim, the Board's decision to proceed in adjudicating it does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).    

II.  Analysis of Claim

A.  Legal Criteria

Under 38 U.S.C.A. § 1151  (West 2002), compensation shall be awarded for a veteran's qualifying additional disability in the same manner as if such additional disability was service- connected.  A qualifying disability is one that is not the result of a veteran's willful misconduct, and that was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by VA, and the proximate cause of the disability is carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonable foreseeable.  38 U.S.C.A. § 1151(a) (West 2002). 

To determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, upon which the claim is based to the veteran's condition after such care or treatment has stopped.  38 C.F.R. §§ 3.358(b)(1), 3.361(b) (2011).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, resulted in the veteran's additional disability.  38 C.F.R. 
§§ 3.358(c)(1), 3.361(c)(1) (2011).  The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability (as explained in paragraph (c) of this section); and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider.  38 C.F.R. 
§ 3.361(d)(1) (2011). 

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) . 

VA regulations provide that informed consent is the freely given consent that follows a careful explanation by the practitioner to the patient of the proposed diagnostic or therapeutic procedure or course of treatment; the expected benefits; reasonably foreseeable associated risks, complications, or side effects; reasonable and available alternatives; and anticipated results if nothing is done.  See 38 C.F.R. § 17.32(c) (2011).  In addition, signature consent is required for all diagnostic and therapeutic treatments or procedures that: (i) Require the use of sedation; (ii) Require anesthesia or narcotic analgesia; (iii) Are considered to produce significant discomfort to the patient; (iv) Have a significant risk of complication or morbidity; (v) Require injections of any substance into a joint space or body cavity; or (vi) Involve testing for Human Immunodeficiency Virus (HIV).  The informed consent process, including signed consent form, must be appropriately documented in the medical record.  38 C.F.R. § 17.32(d)  (2011).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

B.  Factual Background and Analysis

VA records show that the Veteran underwent a corneal transplant of the right eye in December 2005.  

Records reflect that the Veteran developed a corneal ulcer and leak in March 2006.  VA records indicate that MRSA was isolated from a corneal scraping obtained in March 2006.  

The Veteran had intravitreal antibiotic injection on March 9, 2006.  He had corneal scrap/ cultures/ repair of the wound leak/ amniotic membrane graft on March 12, 2006.  On March 16, 2006, the Veteran had a glue patch with inferior corneal resuturing.   The Veteran underwent right lower lid entropion repair on March 22, 2006. In June 2006, the Veteran had pars plans baervelt for elevated intraocular pressure.  Records reflect that he subsequently developed cyclitic membrane.  VA records dated in 2007 reflect that the Veteran was diagnosed with phthisis, right eye.  

An ophthalmology treatment note dated in April 2007 summarized the Veteran's eye history.  The Veteran underwent PK/ IOL exchange/PPV in December 2005 for pseudophakic bullous keratopathy, traumatic mydriasis, exudative maculopathy, vitreomacular traction, anterior chamber intraocular lens, right eye.  It was noted that release of vitreomacular traction did not greatly improve vision.  The Veteran developed corneal ulcer and leak months after surgery, in March 2006.  
It was also noted that the Veteran was status post intravitreal antibiotic injection on March 9, 2006.  He had a glue patch on March 16, 2006 with inferior cornea resuturing on March 17, 2006.  On March 12, 2006, he underwent corneal scrape/ cultures/ repair of wound leak/ amniotic membrane graft.  He had right lower lid entropion repair on March 22, 2006.  On June 1, 2006, he had pars plana baerveldt for elevated intraocular pressure.  It was noted that he subsequently developed cyclitic membrane.  

In June 2011, the Board obtained a VHA medical opinion from a VA ophthalmologist based upon a review of the claims file.  The examiner thoroughly summarized the clinical notes and surgical procedures.  It was noted that, in December 2005, the Veteran had PK/ IOL exchange, PPV for:  pseudophakic bullous keratopathy, vitreo-macular traction.  Follow up in January and February 2006 showed no corneal leakage, and the retina remained flat.  

The examiner noted that, on March 6, 2006, ten weeks postop, corneal epithelial defect and corneal suture abcess were seen inferially with wound leak.  Aerobic cultures taken showed Staph. Aureus and Strep. Species sensitive to Vancomycin and Gentamycin.  The Veteran was admitted for eye nursing and eye drop administration.   It was noted that an infected corneal suture was suspected on March 8.  On March 9, an examination revealed hyphema and vitreous hemorrhage.  B scan showed flat retina.  On March 12, 2006, a slit lamp revealed a leaking corneal wound which was repaired using amniotic membrane graft.  On March 16, 2006, examination revealed a corneal ulcer and recurrence of leaking corneal wound. This was repaired with glue patch and corneal re-suturing on March 17, 2006.  

On March 22, 2006, a repair of spastic entropion of RLL was performed to decrease eyelid pressure on the corneal wound.  A leak recurred on April 7 and was re-glued on the same day.  Repeat corneal cultures on April 7, 2006 yielded rare Staph. species.  

On June 1, 2006, the Veteran underwent a Baerveldt procedure.  It was noted that, on maximal medical treatment, the intraocular pressure remained very high, in the range of 62-63 mm hg.  Paracenthesis was done to lower the IOP, but soon thereafter, the IOP rose again to high levels.  

The examining ophthalmologist noted that a tube drainage procedure was appropriately selected since the patient was pseudophakic, had multiple previous intraocular procedures and subconjunctival antibiotic injections, and the standard glaucoma procedure of trabeculectomy would have a very failure rate.  The Baeverldt tube was employed, which has similar success rate as the other popular Ahmed Glaucoma valve tube.   The examiner noted that, however, both procedures share similar complications such as hypotony, choroidal detachment, macular edema, etc.

It was noted that, post-operatively, the Veteran developed a few of the anticipated complications, namely:  hypotony and choroidal detachment.  Hyptony was caused by aqueous humor suppression from ciliary body shock as well as from excessive drainage.  Vision deteriorated to LP, and IOP dropped to 0.  A cyclitic membrane formed on July 6, 2006, obscuring fundus visualization.  B scan showed non-kissing choroidals.  Further surgery to tie the tube and remove the cyclitic membrane was entertained, but doctors opted against it since they thought that the risks outweighed the benefits. 

 Follow up examinations on August 10, 2006 and November 7, 2006 revealed decreased choroidals and eventual total absorption, and an improvement in IOP to 5 mm of Hg.  On August 22, 2006, examination revealed that the corneal graft was opacified and the eye was in pre-physical stage.  

The examiner opined that the visual potential for the right eye had been poor prior to the 2005 surgical interventions at the VA Medical Center.  It was noted that the Veteran suffered from traumatic choroidal rupture and exudative maculopathy since approximately 1950.  The recorded vision on January 6, 2006 was HM at 1 foot.

The examiner noted that, prior to the surgical procedures, risks including loss of the operated eye,  (over 20 other possible complications) and benefits, as well as options, were fully discussed with the patient and consents obtained by all treating ophthalmologists.  To provide optimal medical care, the patient was hospitalized from March 7, 2006 to March 13, 2006.  Post-operative follow up visits were timely and appropriate and carried with careful Biomicroscopy, Indirect Opthalmoscopy and B scan exams.

The examiner stated that, after a thorough review of the Veteran's medical records, he found no evidence of carelessness, negligence, or lack of skill and judgment on the part of the treating physicians as well as the hospital staff (less than 50 percent or less likelihood that endophtalmitis and phthisis could have been prevented.)  The examiner stated that he fully concurred with the decisions of the VA physicians that further surgical  intervention to tie the filtering tube would not have prevented the loss of vision and phthisis bulbae of the right eye, since this eye has had multiple intraocular surgeries and the patient was a long-standing, uncontrolled diabetic.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that compensation benefits under the provisions of 38 U.S.C.A. § 1151  for the additional disability of phthisis, right eye.  The Board finds that the additional disability of phthisis of the right eye was caused by an event that was not reasonably foreseeable during the VA medical or surgical treatment in association with the December 2005 eye surgery and subsequent treatment.  The VHA opinion indicated that, prior to the surgical procedures, the Veteran was informed of over 20 risks, including the risk of the loss of the eye.  The Board has reviewed the entries in the VA medical records regarding informed consent.  An entry in the medical record dated in December 2005 noted that risk and benefits of the explant/ IOL implant were explained to the Veteran, including, "risk of hemorrhage, decreased vision, loss of vision, infection, pain, need for further surgery, death due to anesthesia and limited visual potential due to retinal findings."  The medical record does not specifically show that either phthisis bulbae or loss of the eye were listed as risks. 

The Board notes that the VA examiner's opinion did not address whether phthisis bulbae was a foreseeable event.  However, the VA treatment records in evidence list the risks associated with the PK/ IOL exchange/PPV.  The risks listed in VA records do not include phthisis bulbae or loss of the eye, and the Board does not have the benefit of reviewing the consent form for this procedure to see what risks were listed.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that phthisis bulbae of the right eye was not a reasonably foreseeable event.  Therefore, the claim for compensation under 38 U.S.C.A. § 1151 for a right eye disability is granted.









ORDER

Compensation for a right eye disability under the provisions of 38 U.S.C.A. § 1151 is granted.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


